Citation Nr: 1744122	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  13-34 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to April 1972 in the United States Army.

These matters come to Board of Veterans' Appeals (Board) from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a January 2016 videoconference Board hearing, and a transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for a low back condition is being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Although the Veteran was tested on multiple occasions, hypertension was not shown in service and his current hypertension is not etiologically related to such service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

A. Direct Service Connection

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131 (2014); 38 C.F.R. § 3.303(a) (2016).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

B. Presumptive Service Connection for Chronic Diseases

Presumptive service connection may be granted for "chronic diseases if the disease manifests to a compensable degree within service or within the presumptive period of one year after separation. 38 C.F.R. § 3.307 (a)(3) (2016). Hypertension is categorized as a chronic condition under 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309 (a), § 4.71 (a) Diagnostic Code (DC) 7101. If the chronic disease manifested in service or within the presumptive period, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes"). 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)). When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision. Id. at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also confirms the existence of the chronic disease while in service or during a presumptive period). To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms. Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).

Hypertension

For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. The term "hypertension" means that the diastolic blood pressure (the bottom number) is predominantly 90mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure (the top number) is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2016).

The Veteran contends that while in service, he went to see "Dr. Stein" who told him his blood pressure was "sky high." He reported that it was measured at 146/84. The Veteran's representative cited an article from the American Heart Association, which categorizes measurements for blood pressure. See Appellate Brief at 2. The article lists "normal" blood pressure as systolic pressure less than 120 millimeters of Mercury (mm Hg) and diastolic pressure at less than 80 mm Hg; "prehypertension" as systolic pressure between 120 and 138 mm Hg and diastolic pressure between 80 and 89; "hypertension stage 1" as systolic pressure between 140 and 159 mm Hg and diastolic pressure between 90 and 99; and "hypertension stage 2" as systolic pressure higher than mm Hg and diastolic pressure 100 or higher. The representative contends that the Veteran entered service with pre-hypertensive readings and manifested with hypertension when he exited service; and therefore, argues that the Veteran should be service connected for hypertension as the condition manifested during his time in service.

With respect to element (1), a current disability, the Veteran has a current diagnosis of hypertension.

In June 2016, the Veteran was afforded a VA examination to assess his hypertension. The examiner endorsed a diagnosis of hypertension with an onset in the "1980's." The Veteran's medical history lists carvedilol, losartan, hydralazine, and benazepril as medications used to treat his hypertension. The Veteran's blood pressure was measured (systolic/diastolic) at 166/74, 156/74, and 156/72. The average blood pressure reading was 159/73.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, service treatment records indicate that the Veteran did not manifest with hypertension in service or within the one year presumptive period.

Review of the Veteran's service treatment records are absent for any diagnosis of treatment for hypertension or any other cardiovascular conditions. His enlistment and separation examinations are negative for any such conditions. Specifically, the Veteran's blood pressure was measured at 138/84 mm Hg at his August 1969 pre-induction examination and his blood pressure was measured at 132/84 mm Hg at his October 1970 entrance examination. At his 1972 separation examination, the Veteran's blood pressure was measured at 140/84. Additionally, the examinations were absent for any cardiac or vascular system abnormalities.

The Board finds that the competent, credible, and probative evidence of record weighs against a finding that the Veteran's current hypertension is etiologically related to service or within one year of separation. Additionally, the Veteran supplied Buddy/Lay statements by his fellow service-members who suggested that his current hypertension is etiologically related to his service. While the Veteran is competent to report symptoms that he has experienced as a result of his cardiovascular condition, he lacks the necessary education, training, and experience to offer a medical diagnosis or to provide an etiology opinion on the condition. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Additionally, there is no indication that the Veteran's fellow service-members who provided lay statements have the necessary education, training, and experience to offer a medical diagnosis or to provide an etiology opinion on the Veteran's hypertension. Id.

The record indicates that the Veteran's hypertension did not manifest in-service or within one year of his separation as none of the Veteran's blood pressure readings meet the necessary requirements for hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2016). There is no systolic pressure reading that measured 160 mm Hg or greater and no diastolic pressure that measured 90 mm Hg or more. While the Board acknowledges that the Veteran may meet certain hypertensive criteria according to the American Heart Association categorizations, the Veteran's blood pressure readings must be measured within the diagnostic criteria under § 4.104 to qualify for a diagnosis of hypertension for purposes of compensation.

Since the Veteran's claim relies on the in-service incurrence or aggravation of hypertension, and no occurrence of a hypertension or any other cardiovascular disease was identified, his claim lacks the necessary evidence to support this element. Therefore, service connection on a direct basis is not warranted. Additionally, there is no evidence that hypertension, or any cardiovascular disease, was "noted" during service. Therefore, service connection for a chronic disease as per §§ 3.303 (b) or 3.307 (a)(3) is not warranted.


ORDER

Entitlement to service connection for hypertension if denied.


REMAND

Unfortunately, further development is necessary prior to adjudicating the Veteran's claim for service connection for a low back condition.

The Veteran contends that he "damaged" his back while in service. In his October 2013 VA Form 9, he endorsed that he handles Howitzer projectiles weighing 198 pounds. In his hearing before the Board, the Veteran testified that he fell while handling a Howitzer projectile. See January 2016 Transcript at 16.

The Veteran has also supplied several "buddy statements" supporting his contention that he injured his back in service. Specifically, Mr. ON Jr. endorsed that he and the Veteran slipped on ice and fell while handling Howitzer ordinance and injured his back.

Accordingly, the case is REMANDED for the following action:

1. The RO must provide the Veteran's claims file to the examiner, Dr. IB, who conducted the previous examination, or if she is unavailable, a new examiner who is qualified to give an addendum opinion on the Veteran's low back condition. If a new examination is conducted, the examiner must take a detailed history from the Veteran.

a. The examiner should specifically comment on whether the Veteran's reported fall while stationed Germany aggravated his pre-service back condition, reported as "acute back strain," beyond its natural progression.

b. The examiner should specifically comment on whether the Veteran's reported repeated lifting 198 pound Howitzer projectiles as part of his military occupational specialty while stationed Germany aggravated his pre-service back condition, reported as "acute back strain," beyond its natural progression.

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record, the Veteran's lay statements, and buddy/lay statements by his fellow service-members when necessary to support the conclusion reached. If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

3. Following completion of the above, readjudicate the Veteran's claim for service connection for a lower back disability. If the claim is not granted, send the Veteran and his representative a supplemental statement of the case (SSOC) and allow him or her an appropriate amount of time to respond before returning the matter to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


